


CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Exhibit 10.2


ROYALTY STREAM AND MILESTONE PAYMENTS PURCHASE AGREEMENT
THIS ROYALTY STREAM AND MILESTONE PAYMENTS PURCHASE AGREEMENT (this “Agreement”)
is made and entered into as of April 29, 2013 by and between Selexis SA, a Swiss
corporation, with its registered office at 18, chemin des Aulx, 1228
Plan-les-Ouates, Switzerland (“Seller”) and Ligand Pharmaceuticals Incorporated,
a Delaware (USA) corporation, with its principal place of business at 11119
North Torrey Pines Road, Suite 200, La Jolla, California 92037, USA (“Buyer”;
Seller and Buyer, individually, a “Party” and, collectively, the “Parties”).
RECITALS
A.    Selexis is a life-science company with innovative technologies and
world-class expert services for drug discovery, cell-line development and
scale-up to manufacturing of therapeutic proteins.
B.    Selexis has licensed certain intellectual property rights to clients under
commercial license agreements entitling Selexis, under certain conditions and
subject to the terms of these commercial license agreements, to a royalty stream
and/or milestone payments.
C.    Seller desires to assign and transfer to Buyer, and Buyer desires to
acquire from Seller, on the terms and subject to the conditions set forth
herein, claims to milestones payments and royalties under certain commercial
license agreements entered into by Seller and various counterparties.
NOW, THEREFORE, the Parties agree as follows:
ARTICLE I

DEFINITIONS - INTERPRETATION
Section 1.01    Definitions. As used in this Agreement, in addition to the terms
defined above the following terms shall have the following meanings (terms
defined in the singular to have a correlative meaning when used in the plural
and vice versa).
(a)    “Action” shall mean any civil, criminal or administrative action, claim,
suit, demand, injunction, writ, decree, hearing, litigation, proceeding,
arbitral action, governmental or other audit, inquiry, prosecution,
investigation or complaint.
(b)    “Affiliate” shall mean, with respect to any Person, any Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.
(c)    “Assigned Rights” shall mean all of Seller’s rights under the Commercial
License Agreements to receive (after the Closing Date) milestone payments and/or
royalties under the Commercial License Agreements, to the exclusion of any other
assets, rights or claims. It is understood that the nature of the Assigned
Rights is that Buyer would have a direct right and claim against each respective
Commercial License Agreement counterparty to receive (after the Closing Date)
milestone payments and/or royalties under the applicable Commercial License
Agreement (and that Seller would no longer have such a direct right and claim),
as opposed to Buyer having merely a claim to receive from Seller an amount
measured by receipts of (or rights to receive), after the Closing Date,
milestone payments and/or royalties under the Commercial License Agreements.
(d)    “Assignment Notices” shall have the meaning set forth in Section 2.06.
(e)    “Business Day” shall mean any day other than a Saturday, Sunday or a day
on which the banks in California, USA and Geneva, Switzerland are authorized or
obligated by law or executive order to close.
(f)    “Closing” shall have the meaning set forth in Section 7.01.
(g)    “Closing Date” shall have the meaning set forth in Section 7.01.
(h)    “Commercial License Agreements” shall mean the commercial license
agreements set forth on Exhibit A, whatever their name.
(i)    “Confidential Information” shall mean any and all confidential
proprietary information, written or oral, including any business information,
technical information or data, however embodied, in any medium.
(j)    “Confidentiality Agreement” shall have the meaning set forth in Section
11.01.
(k)    “Control” shall mean, with respect to any Person, the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of such Person whether through ownership of voting securities, by
contract or otherwise; "controlling", "controlled by" and "under common control
with" shall be construed accordingly.
(l)    “Deductible” shall have the meaning set forth in Section 8.05.
(m)    “Default” shall mean (i) any actual breach or default, (ii) the
occurrence of an event that with the passage of time or the giving of notice or
both would constitute a breach or default or (iii) the occurrence of an event
that with or without the passage of time or the giving of notice or both would
give rise to a right of termination or mandatory renegotiation.
(n)    “De Minimis” shall have the meaning set forth in Section 8.04.
(o)    “Disclosure Schedule” shall have the meaning set forth in ARTICLE IV.
(p)    “Governmental Body” shall mean any (i) nation, province, canton, state,
county, city, town, village, district, or other jurisdiction of any nature;
(ii) federal, provincial, cantonal, state, local, municipal or other government;
(iii) governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal);
(iv) multi-national organization or body; or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, regulatory or
taxing power.
(q)    “Indemnified Parties” shall have the meaning set forth in Section 8.02.
(r)    “Intellectual Property Rights” shall mean any or all of the following and
all rights in, arising out of, or associated therewith: (i) all patents and
utility models and applications therefor and all reissues, divisionals,
reexaminations, renewals, extensions, provisionals, supplementary protection
certificates, continuations and continuations in-part thereof, and equivalent or
similar registered rights anywhere in the world; (ii) all trade secrets and
other rights in know-how and confidential or proprietary information, inventions
and discoveries, including invention disclosures; and (iii) any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the
world, including moral rights.
(s)    “Knowledge” shall mean, [***].
(t)    “Laws” shall mean any laws, statutes, ordinances, regulations, rules,
codes, court decisions, principles of law and orders of any Governmental Body or
any national securities exchange on which securities of a Party are listed.
(u)    “Liabilities” shall mean any direct or indirect liability, obligation,
commitment, expense, indebtedness, guaranty or endorsement of or by any Person
of any type, known or unknown, and whether accrued, absolute, contingent,
matured, unmatured, determined or undeterminable, on-or off-balance sheet, or
other, including those arising under any Law or Action and those arising (either
before or after the Closing) under any Commercial License Agreement (for
example, and without limitation, under any Commercial License Agreement
representation, warranty, covenant, assistance obligation, indemnification
obligation, etc.) or undertaking or otherwise, all whether monetary or
non-monetary.
(v)    “Lien” shall mean any mortgage, pledge, lien, charge, claim, security
interest, adverse claim of ownership or use, restrictions on transfer, defect of
title or other encumbrance of any sort; provided that the security interest
granted under Section 2.08 is excluded from the defined term “Lien”.
(w)    “Losses” shall have the meaning set forth in Section 8.02.
(x)    “Maintenance” shall have the meaning set forth in Section 9.03.
(y)    “Non-Transferable Assigned Rights” shall have the meaning set forth in
Section 2.04.
(z)    “Patents” shall mean the patents and patent applications set forth on
Exhibit B, and all reissues, divisionals, reexaminations, renewals, extensions,
provisionals, supplementary protection certificates, continuations and
continuations-in-part thereof, and equivalent or similar registered rights
anywhere in the world.
(aa)    “Permits” shall mean all licenses, permits, approvals, authorizations,
consents or orders of, or filings with, any Governmental Body, that relate to
the Assigned Rights.
(bb)    “Person” shall mean any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
Governmental Body or other entity.
(cc)    “Representative” shall mean, with respect to any Person, any officer,
director, employee, agent, attorney or other representative of such Person.
(dd)    “Seller Account” shall mean [***].
(ee)    “Seller Closing Deliverables” shall have the meaning set forth in
Section 2.06.
(ff)    “Signature Date” shall mean the date of execution of this Agreement by
both Parties.
(gg)    “Tax” shall mean any federal, cantonal, state or local income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
escheat, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax, impost or customs-duty of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.
(hh)    “Termination Date” shall have the meaning set forth in Section 10.01.
(ii)    “Transfer Taxes” shall have the meaning set forth in Section 2.05.
(jj)    “Third Party” shall mean any Person other than the Parties or their
Affiliates.
(kk)    “Third Party Expenses” shall mean [***].
(ll)    “Transaction Agreements” shall mean this Agreement and any other
agreement or instrument delivered pursuant to or in connection with this
Agreement.
Section 1.02    Interpretation. Except to the extent that the context otherwise
requires:
(i)    when a reference is made in this Agreement to an Article or Exhibit, such
reference is to an article or exhibit of this Agreement unless otherwise
indicated;
(ii)    the headings for this Agreement are for reference purposes only and do
not affect in any way the meaning or interpretation of this Agreement;
(iii)    whenever the words "include", "includes" or "including" are used in
this Agreement, they are deemed to be followed by the words "without
limitation";
(iv)    the words "hereof", "herein" and "hereunder" and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement; and
(v)    the use of "or" is not intended to be exclusive unless expressly
indicated otherwise.
ARTICLE II    

ASSIGNMENT AND TRANSFER
Section 2.01    Assignment of Assigned Rights. Upon the terms and subject to the
conditions set forth herein, Seller hereby agrees to assign and transfer, and
shall assign and transfer at Closing, to Buyer, the Assigned Rights, on an
exclusive basis, free and clear of any Liens, and Buyer hereby agrees to acquire
and purchase, and shall acquire and purchase at Closing, the Assigned Rights, on
an exclusive basis, free and clear of any Liens.
Section 2.02    No Assumed Liabilities. Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is acquiring only the
Assigned Rights and is not assuming and shall not assume or otherwise be
responsible for any Liabilities of Seller of whatever nature, whether under any
of the Commercial License Agreements or otherwise. All such Liabilities shall be
retained by, and remain obligations of, Seller, and shall be paid, performed and
discharged by Seller.
Section 2.03    Excluded Assets. Buyer does not, by the purchase of the Assigned
Rights, acquire any assets, rights or claims of Seller under the Commercial
License Agreements or otherwise, except the Assigned Rights.
Section 2.04    Nontransferable Assigned Rights. To the extent that any Assigned
Right to be assigned to Buyer pursuant hereto is not capable of being assigned
or transferred without the approval, consent or waiver of the Commercial License
Agreement counterparty or any other Third Party (including a Governmental Body),
or if such assignment or transfer or attempted assignment or transfer would
constitute a Default thereof or a violation of any Law (collectively, with
respect to such Assigned Rights, the “Nontransferable Assigned Rights”), except
as expressly otherwise provided herein this Agreement shall not constitute an
assignment or transfer thereof, or an attempted assignment or transfer thereof
absent such approvals, consents or waivers. If any such approval, consent or
waiver shall not be obtained, or if an attempted assignment or transfer of any
such Assigned Rights to Buyer would be ineffective so that Buyer would not in
fact receive all such Assigned Rights pursuant hereto, Seller shall use its
commercially reasonable efforts to obtain such approval, consent or waiver, and
until obtained, cooperate in a mutually agreeable arrangement under which Buyer
would obtain (effective from and after the Closing Date), from Seller and/or
directly from the Commercial License Agreement counterparty, the benefits of
such Assigned Rights in accordance with this Agreement or under which Seller, at
Buyer’s expense, would enforce for the benefit of Buyer any and all rights of
Seller against a Third Party thereto and remit monies to Buyer. The intent of
this provision is that pending assignment, Seller shall cooperate to (effective
from and after the Closing Date) place Buyer in a position as near as may be (in
terms of benefits, costs and risks) as if assignment had occurred on the
Signature Date. In any event, as to each respective Assigned Rights, as soon as
any and all such required approvals, consents and waivers have been obtained,
the assignment of such Assigned Rights from Seller to Buyer shall automatically
and immediately be effective without any requirement for further consideration
for such assignment.
The Parties further confirm that the Assigned Rights with respect to the
Commercial License Agreement [***], listed in [***] Exhibit A, [***]. Seller
shall from and after the Closing Date use its commercially reasonable efforts to
obtain such consent (in form and substance consistent with the consents
described in Section 4.14 below) from such Commercial License Agreement
counterparty or, as applicable, from the assignee ([***]) of the rights of such
counterparty under such Commercial License Agreement, and until obtained,
cooperate in a mutually agreeable arrangement under which Buyer would obtain
(effective from and after the Closing Date), from Seller and/or directly from
the Commercial License Agreement counterparty, the benefits of such Assigned
Rights in accordance with this Agreement or under which Seller, at Buyer’s
expense, would enforce for the benefit of Buyer any and all rights of Seller
against a Third Party thereto and remit monies to Buyer. The intent of this
provision is that pending consent/assignment, Seller shall cooperate to
(effective from and after the Closing Date) place Buyer in a position as near as
may be (in terms of benefits, costs and risks) as if consent/assignment had
occurred on the Signature Date. In any event, as to the Assigned Rights with
respect to such Commercial License Agreement, as soon as any and all such
required approvals, consents and waivers have been obtained, the assignment of
such Assigned Rights from Seller to Buyer shall automatically and immediately be
effective without any requirement for further consideration for such assignment.
Section 2.05    Transfer Taxes. Seller shall be responsible for the aggregate
amount of any and all transfer, sales, value-added, use, gross receipts,
registration, stamp duty, excise or similar taxes that may be payable in
connection with the sale or purchase of the Assigned Rights (the “Transfer
Taxes”). The Party required by law to file a tax return with respect to such
Transfer Taxes shall do so within the time period prescribed by law (and if
Buyer is such Party, Seller shall promptly remit 100% of the amount of any such
Transfer Taxes to Buyer upon receipt of notice from Buyer that such Transfer
Taxes are payable, as evidenced by any documentation provided to this effect by
the relevant Governmental Body or a tax advisor).
Section 2.06    Seller Closing Deliverables. On or before the Closing, Seller
shall deliver to Buyer the following (the “Seller Closing Deliverables”):
(a)    Assignment and Bill of Sale. An assignment and bill of sale in the form
attached hereto as Exhibit C, executed by Seller.
(b)    Instruction Letters. Letters, addressed to the respective Commercial
License Agreements counterparties at the official address for notice set forth
in the applicable Commercial License Agreement and signed by Seller, irrevocably
instructing such counterparty to make all royalty and milestone payments under
the Commercial License Agreement (and to provide all associated reports and
notices) to Buyer rather than to Seller and to follow all further instructions
which may be given from time to time by Buyer to the counterparty with respect
to royalty and milestone payments under the Commercial License Agreement (and
all associated reports and notices) (the “Assignment Notices”).
(c)    Milestone Payments. Payment by wire transfer, to an account designated by
Buyer to Seller in writing before the Closing, of an amount equal to [***]% of
any and all milestone payments received from any Commercial License Agreement
counterparties between the Signature Date and the Closing Date.
(d)    Patent Security Agreement. A Patent Security Agreement in the form
attached hereto as Exhibit D, executed by Seller and appropriately notarized.
(e)    Bringdown Certificate. A customary bringdown certificate signed by an
officer of Seller and dated as of the Closing Date.
(f)    Commercial License Agreements. An unredacted copy of every Commercial
License Agreement (including all amendments thereto), certified by an officer of
Seller to be correct, complete and in full force and effect.
Section 2.07    Buyer Closing Deliverables. On or before the Closing, Buyer
shall deliver to Seller the following (the “Buyer Closing Deliverables”):
(a)    Closing Payment. Buyer shall pay to Seller USD 3,500,000 by wire transfer
to the Seller Account or to such other bank account designated before the
Closing by Seller to Buyer in writing.
(b)    Bringdown Certificate. A customary bringdown certificate signed by an
officer of Buyer and dated as of the Closing Date.
(c)    Secretary’s Certificate. A customary Secretary’s certificate signed by
the Secretary of Buyer and dated as of the Closing Date.
Section 2.08    Security. To secure the performance of its obligations to Buyer
under this Agreement, Seller hereby grants to Buyer a continuing (as of the
Closing Date) first security interest in the Patents. Buyer shall however not be
authorized to, and Buyer irrevocably and unconditionally covenants not to,
exercise (other than to perfect and maintain the security interest) its security
interest rights other than in the event of Seller's bankruptcy, receivership or
assignment for the benefit of creditors. [***].
Section 2.09    Taking of Necessary Action; Further Action. As soon as possible
after the Closing Date, Buyer shall send the Assignment Notices to the
respective Commercial License Agreements counterparties at the official address
for notice set forth in the applicable Commercial License Agreement. From time
to time after the Closing, at the request and at the costs and expenses of
Buyer, Seller shall use its commercially reasonable efforts to execute and
deliver such other instruments of sale, transfer, assignment and confirmation
and take such action as Buyer may reasonably determine is necessary to transfer
and assign to Buyer (and/or to more perfectly evidence or confirm such transfer
and assignment), and to confirm Buyer’s title to or interest in, the Assigned
Rights.
ARTICLE III    

PURCHASE PRICE
Section 3.01    Purchase Price. The purchase price for the Assigned Rights shall
be USD 4,500,000 to be paid to Seller in two installments:
(a)    USD 3,500,000 at Closing; and
(b)    USD 1,000,000 (less any amount which Seller owes to Buyer pursuant to or
under this Agreement) on the first anniversary of the Closing Date.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Buyer that the statements contained in
this Article IV are (subject to exceptions as are disclosed in the disclosure
schedule delivered by Seller to Buyer before the Signature Date (the “Disclosure
Schedule”)) true and correct as of the Signature Date; provided that the
representations and warranties made as of a specified date will be true and
correct as of such date. Buyer acknowledges that, other than as expressly
provided in this Agreement, Seller has not made and does not make any
representation or warranty, express or implied, pertaining to the subject matter
of this Agreement. In particular and without limitation to the foregoing, Buyer
acknowledges that Seller is not making any representations as to budgets,
business plans or any projections of a financial or business nature relating to
the Assigned Rights, nor as to the scientific prospects of the Commercial
License Agreements programs or the solvency of the Commercial License Agreements
counterparties.
Section 4.01    Organization, Qualification, and Corporate Power. Seller (a) is
a corporation duly organized and validly existing under the laws of Switzerland,
(b) has the full right, power and authority to enter into this Agreement and the
other Transaction Agreements to which it is a party and (c) has obtained all
necessary corporate approvals to execute, deliver and perform this Agreement and
the other Transaction Agreements to which it is a party.
Section 4.02    Authorization. Seller has all requisite right, power and
authority to execute, deliver and perform this Agreement and the other
Transaction Agreements to which it is a party, to consummate the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder. The execution and delivery of this Agreement and the other
Transaction Agreements by Seller, and the consummation by Seller of the
transactions contemplated hereby and thereby, have been duly approved by Seller,
and no further action is required on the part of Seller or its shareholders to
authorize this Agreement and any other Transaction Agreements to which it is a
party and the transactions contemplated hereby and thereby. This Agreement has
been duly executed and delivered by Seller and, upon execution and delivery by
all other parties thereto of this Agreement and the other Transaction Agreements
to which Seller is a party, this Agreement and the Transaction Agreements to
which Seller is a party shall constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting enforcement of creditor’s rights generally
and except insofar as the availability of equitable remedies may be limited by
applicable Laws.
Section 4.03    Title to Assets. Seller has, and as of immediately following the
Closing, Buyer will have, good and valid title to all the Assigned Rights, in
each case free and clear of any Liens. Seller has not agreed to assign or
transfer any of the Assigned Rights to any Person other than Buyer. Seller has,
and as of immediately following the Closing, Seller will have, good and valid
title to all the Patents, free and clear of any Liens.
Section 4.04    Consents. No consent, waiver, approval, order or authorization
of, or registration, declaration or filing with any Governmental Body or any
Third Party, including a party to the Commercial License Agreements, is required
by or with respect to Seller in connection with the execution and delivery of
this Agreement and the other Transaction Agreements or the consummation of the
transactions contemplated hereby and thereby.
Section 4.05    No Conflicts. The execution and delivery by Seller of this
Agreement and the other Transaction Agreements, and the consummation of the
transactions contemplated hereby and thereby, will not conflict with or result
in any violation of or Default under or give rise to an additional or diminished
payment obligation, a right of termination, cancellation, modification or
acceleration of any obligation or loss of any benefit under, or the creation or
imposition of any Lien on (a) any Commercial License Agreement, (b) any Assigned
Rights, (c) any provision of Seller’s charter documents, (d) any Law, or (e) the
Patents or Seller’s rights in the Patents.
Section 4.06    Status of Commercial License Agreements. Seller has provided to
Buyer true, complete and correct copies of every Commercial License Agreement.
[***].
Section 4.07    Litigation. There is no Action of any nature pending, or to the
Knowledge of Seller, threatened, against Seller or any of its officers or
directors (with respect to any Commercial License Agreement or Assigned Rights)
[***]. There is no Law, executive order, injunction, order or other legal
restraint in existence which would prohibit, prevent or delay, and there is no
Action of any nature pending or, to the Knowledge of Seller, threatened, against
Seller which challenges or seeks to enjoin, prohibit, prevent or delay, any of
the transactions contemplated by the this Agreement and the other Transaction
Agreements.
Section 4.08    Intellectual Property Rights.
(a)    The Patents are owned by Seller free and clear of all Liens. The Patents
are valid, enforceable and subsisting, and have not expired, been cancelled, or
abandoned.
(b)    All issuance, renewal, maintenance and other material payments that are
or have become due with respect to the Patents have been timely paid by or on
behalf of Seller. All documents, certificates and other materials in connection
with the Patents have, for the purposes of maintaining such Patents, been filed
in a timely manner with each appropriate Governmental Body. Seller has properly
filed, prosecuted, maintained, perfected, preserved and renewed all Patents.
(c)    [***].
(d)    [***].
(e)    No Patent is subject to any Action, reexamination, opposition or
interference, or any outstanding order, judgment or settlement agreement or
stipulation against Seller, nor to the Knowledge of Seller against any Third
Parties from whom Seller acquired or licensed Intellectual Property Rights, that
restricts in any material way the use or licensing of such Patents by Seller or
may affect the validity, use or enforceability of such Patents.
(f)    [***].
(g)    [***].
Section 4.09    Absence of Certain Changes or Events. There has not been any:
(a)    sale, assignment, transfer, lease, license or disposition by Seller of
any Commercial License Agreements or Assigned Rights;
(b)    acceptance by or on behalf of Seller of any prepayment under any
Commercial License Agreements;
(c)    cancellation or waiver of any claims or rights of Seller with respect to
any Commercial License Agreements or Assigned Rights;
(d)    amendment, cancellation or termination of any Commercial License
Agreements;
(e)    failure by Seller to perform any material obligation relating to the
Commercial License Agreements;
(f)    settlement by Seller of any pending or threatened Action with respect to
any Commercial License Agreements or Assigned Rights;
(g)    agreement by Seller to do any of the foregoing; or
(h)    to the Knowledge of Seller, damage, destruction or loss adversely
affecting the operation by any Commercial License Agreements counterparty of its
program to which such Commercial License Agreement relates.
Section 4.10    Permits. Seller has, and at all times has had, all material
Permits required under any Law in connection with the Commercial License
Agreements. Seller is not in Default, nor has it received any notice, whether
written or oral, of any claim of Default, with respect to any such Permit.
Section 4.11    Restrictions on Business Activities. There is no agreement (not
to compete or otherwise), commitment, judgment, injunction, order or decree to
which Seller is a party relating to the Commercial License Agreements or
otherwise binding upon Seller which has or may have the effect of (a) impairing
the Commercial License Agreements or Assigned Rights (or Buyer’s enjoyment of
the Assigned Rights) or (b) prohibiting or impairing the transactions
contemplated by this Agreement and the other Transaction Agreements. Seller has
not entered into any agreement under which Seller’s use of the Patents,
Commercial License Agreements or Assigned Rights is restricted or which places
any restrictions upon Seller with respect to any of the Patents, Commercial
License Agreements or Assigned Rights, or under which Buyer’s use of the
Assigned Rights would be restricted or which would place any restrictions upon
Buyer with respect to any of the Assigned Rights.
Section 4.12    Milestone Payments. [***].
Section 4.13    Brokers’ Fees. Seller does not have and has not created any
liability or obligation, for which Buyer would be responsible, to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
Section 4.14    Consents. Seller has, before the Signature Date, delivered to
Buyer duly executed consents of each Commercial License Agreement counterparty
(other than as described in the second paragraph of Section 2.04), in a form
satisfactory to Buyer, in each of which, unless agreed otherwise with Buyer,
such counterparty has (a) given its consent to the assignment of the Assigned
Rights to Buyer and confirmed that it shall consider the Buyer, as of the
Closing Date, as the sole party entitled to exercise the Assigned Rights,
(b) given its consent to Seller disclosing to Buyer the terms of the applicable
Commercial License Agreement and the contents of any future reports as to Net
Sales, royalties and/or milestone events provided by such counterparty to Seller
and the results of any future audit or inspection performed by or in the name of
Seller pursuant to the applicable Commercial License Agreement (subject to Buyer
agreeing to treat confidential information in like manner as Seller would have
to under the Commercial License Agreements), and (c) given its consent to any
future public disclosure by Buyer of such counterparty’s identity, and the name
and date of the applicable Commercial License Agreement.
Section 4.15    Disclosure. None of the representations or warranties made by
Seller, nor any statement made in any writing furnished by Seller to Buyer
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement contains at the Signature Date any untrue statement of a
material fact or omits to state at the Signature Date any material fact actually
known to Seller at the Signature Date and required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller that the statements contained in
this ARTICLE V are true and correct as of the Signature Date; provided that the
representations and warranties made as of a specified date will be true and
correct as of such date. Seller acknowledges that, other than as expressly
provided in this Agreement, Buyer has not made and does not make any
representation or warranty, express or implied, pertaining to the subject matter
of this Agreement.
Section 5.01    Organization, Qualification, and Corporate Power. Buyer hereby
represents, warrants and covenants to Seller that it (a) is a corporation duly
organized, validly existing, and in good standing under the laws of Delaware,
USA, (b) has obtained all necessary corporate approvals to enter into and
execute this Agreement and the other Transaction Agreements to which it is a
party and (c) has the full right, power, and authority to enter into this
Agreement and the other Transaction Agreements to which it is a party.
Section 5.02    Authorization. Buyer has all requisite right, power and
authority to execute, deliver and perform this Agreement and the other
Transaction Agreements to which it is a party, to consummate the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder. The execution and delivery of this Agreement and the other
Transaction Agreements by Buyer, and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly approved by Buyer,
and no further action is required on the part of Buyer to authorize the
Agreement and any other Transaction Agreements to which it is a party and the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by Buyer and, upon execution and delivery by all other
parties thereto of this Agreement and the other Transaction Agreements to which
Buyer is a party, this Agreement and the other Transaction Agreements to which
Buyer is a party shall constitute legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting enforcement of creditor’s rights generally and except
insofar as the availability of equitable remedies may be limited by applicable
Law.
Section 5.03    No Conflicts. The execution and delivery by Buyer of this
Agreement and the other Transaction Agreements, and the consummation of the
transactions contemplated thereby, will not conflict with or result in any
violation of or Default under (with or without notice or lapse of time, or both)
or give rise to an additional payment obligation, a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit or under (a) any provision of Buyer’s certificate of incorporation or
bylaws or (b) any Law applicable to Buyer.
Section 5.04    Brokers’ Fees. Buyer does not have and has not created any
liability or obligation, for which Seller would be responsible, to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
Section 5.05    Due Diligence. Buyer has been given access during the due
diligence to an electronic data room containing information and documentation
concerning the Commercial License Agreements and the Assigned Rights. Buyer has
such knowledge and experience in financial and business matters that Buyer is
capable of evaluating the merits and risks of the purchase of the Assigned
Rights.
ARTICLE VI    

COVENANTS BETWEEN SIGNING AND CLOSING
Section 6.01    Restrictions Regarding Assigned Rights. Except as contemplated
by this Agreement, during the period from the Signature Date to the Closing,
Seller shall not, without the written consent of Buyer (such written consent not
to be unreasonably withheld):
(a)    sell, lease, license or dispose of any Assigned Rights;
(b)    incur or assume any liabilities which would impair the Assigned Rights or
impose any liability on Buyer;
(c)    accept the payment of any monies in respect of any Assigned Rights;
(d)    mortgage or pledge or subject any Assigned Rights to a Lien;
(e)    enter into any contract with respect to or which negatively affects any
Assigned Rights;
(f)    terminate (except pursuant to its terms), or grant any waiver under, or
materially modify or amend any Commercial License Agreements;
(g)    cancel or compromise or waive or release any rights of Seller under or
pertaining to any Assigned Rights, or
(h)    agree to take any of the foregoing actions.
Section 6.02    Reasonable Efforts. Each of the Parties will use commercially
reasonable efforts to take all action and to do all things necessary, proper, or
advisable in order to timely consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
closing conditions set forth in ARTICLE VII).
ARTICLE VII    

CLOSING; CONDITIONS TO CLOSING
Section 7.01    Closing, Closing Place, Time and Date. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall be held at the
offices of Buyer, 11119 North Torrey Pines Road, Suite 200, La Jolla, California
92037 USA, on the Signature Date forthwith after the execution and delivery of
this Agreement, if all conditions to the obligations of the Parties set forth in
this ARTICLE VII (excluding conditions that, by their terms, are to be satisfied
at the Closing, but subject to satisfaction or waiver of such conditions) are
satisfied or waived on the Signature Date, or (if later) on the [***] Business
Day following the satisfaction or waiver of the conditions to the obligations of
the Parties set forth in this ARTICLE VII (excluding conditions that, by their
terms, are to be satisfied at the Closing, but subject to satisfaction or waiver
of such conditions), or at such other place and such other time and/or date as
the Parties shall mutually agree (the actual date on which the Closing shall
occur being referred to herein as the “Closing Date”).
Section 7.02    Conditions to Each Party’s Obligation to Close. The obligations
of Buyer and Seller hereunder are subject to the fulfillment or satisfaction on
and as of the Closing, of each of the following conditions (any one or more of
which may be waived by Buyer and Seller together):
(a)    No Order; Injunctions; Restraints; Illegality. No Governmental Body shall
have enacted, issued, promulgated, enforced or entered any Laws, executive
order, injunction, order or other legal restraint (whether temporary,
preliminary or permanent) which is in effect and which has the effect of making
the transactions contemplated in the Transaction Agreements illegal or otherwise
prohibiting or preventing consummation of such transactions.
(b)    Other Governmental Approvals. All Permits required to be obtained before
the Closing from any Governmental Body in connection with the execution and
delivery of the Transaction Agreements and the transactions contemplated thereby
shall have been obtained.
(c)    Litigation. There shall be no Action of any nature pending or threatened
against Seller or Seller’s officers or directors arising out of, or in any way
connected with, the Assigned Rights or this Agreement or the other Transaction
Agreements or the transactions contemplated thereby or thereby.
Section 7.03    Conditions to Buyer’s Obligation to Close. The obligations of
Buyer hereunder are subject to the fulfillment or satisfaction on, and as of the
Closing, of each of the following conditions (any one or more of which may be
waived by Buyer):
(a)    Representations and Warranties and Covenants. The representations and
warranties of Seller set forth in ARTICLE IV shall be true and correct in all
material respects as of the Signature Date and as of the Closing Date (except to
the extent expressly made as of a particular date, in which case as of such
date), except for each of the representations and warranties of Seller set forth
in ARTICLE IV that is limited by materiality, which shall be true and correct in
all respects as of the Closing Date (except to the extent expressly made as of a
particular date, in which case as of such date); and Seller shall have performed
and complied in all material respects with all covenants and obligations under
this Agreement required to be performed and complied with by Seller at or before
the Closing.
(b)    Closing Deliverables. Seller shall have delivered or caused to be
delivered to Buyer the Seller Closing Deliverables.
Section 7.04    Conditions to Seller’s Obligation to Close. The obligations of
Seller hereunder are subject to the fulfillment or satisfaction on and as of the
Closing, of each of the following conditions (any one or more of which may be
waived by Seller):
(a)    Representations and Warranties and Covenants. The representations and
warranties of Buyer set forth in ARTICLE V shall be true and correct in all
material respects as of the Signature Date and also as of the Closing; and Buyer
shall have performed and complied in all material respects with all covenants
and obligations under this Agreement required to be performed and complied with
by Buyer at or before the Closing.
(b)    Closing Deliverables. Buyer shall have delivered or cause to be delivered
to Seller the Buyer Closing Deliverables.
ARTICLE VIII    

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
Section 8.01    Survival of Representations and Warranties. The representations
and warranties of Seller and Buyer made in this Agreement shall [***].
Section 8.02    Indemnification. Each Party agrees to indemnify, defend and hold
harmless the other Party, including its officers, directors, employees,
Affiliates and agents (each an “Indemnified Party” and collectively, the
“Indemnified Parties”), against all Actions and all losses, liabilities,
damages, deficiencies, diminution in value, costs, interest, awards, judgments,
penalties, settlements and expenses, including reasonable out-of-pocket
attorneys’ fees and expenses (“Losses”) paid, suffered, incurred, sustained or
accrued by the Indemnified Parties, or any of them, as a result of, arising out
of or in connection with (a) any inaccuracy of any representation or warranty of
such Party in this Agreement, (b) any breach by a Party of any covenant or
agreement contained in this Agreement, or (c) any act of fraud or willful breach
by a Party or such Party’s Representative related to this Agreement or any other
Transaction Agreement. In addition, Seller shall indemnify, defend and hold
harmless Buyer and Buyer’s related Indemnified Parties against all Actions and
all Losses paid, suffered, incurred, sustained or accrued by them, or any of
them, as a result of, arising out of or in connection with any Liabilities of
Seller.
Section 8.03    Exclusion of Liability. In no event shall a Party be liable to
the Indemnified Parties for loss of goodwill, loss of business or loss of
anticipated profits. In addition, no Party shall be liable to the Indemnified
Parties for any indirect, special, consequential or punitive damages, regardless
of the form of action, whether in contract, tort or otherwise, and even if such
Party has been advised of the possibility of such damages.
Section 8.04    De Minimis. Seller shall have no liability for indemnification
under this ARTICLE VIII for Losses that individually are below USD [***](the “De
Minimis”).
Section 8.05    Deductible. Seller shall have no liability for indemnification
under this ARTICLE VIII until the Losses, in the aggregate and subject to the De
Minimis, exceed USD [***] (the “Deductible”), after which only the amount of the
excess over the Deductible shall be due.
Section 8.06    Maximum Recovery. Seller's liability for indemnification under
this ARTICLE VIII shall not (except in the case of fraud or willful
misrepresentation under Section 4.01 to Section 4.15 or willful breach of the
representations and warranties of Seller in Section 4.01 to Section 4.15) exceed
USD [***], including statutory interest.
Section 8.07    Knowledge of Buyer. No claim for indemnity for a breach of a
particular representation, warranty, covenant or undertaking shall be made after
the Closing if Buyer had actual knowledge of such breach as of the Closing,
which shall be deemed to include matters fairly disclosed by Seller to Buyer
before the Signature Date by means of the electronic data room established by
Seller.
Section 8.08    Exclusions. The liability of Seller under this ARTICLE VIII
shall be excluded:
(i)
in case of actual knowledge of Buyer, as specified in Section 8.07; and/or

(ii)
to the extent that Seller has, within [***] days following receipt of a notice
from Buyer of the failure or breach of a representation or warranty, provided
that such remedy is feasible for such failure or breach, remedied such failure
or breach such that no Indemnified Party has incurred any Losses; and/or

(iii)
if and to the extent any damage or loss has been caused by any act or omission
of Buyer or its Representatives before or after Closing or by the fact that
Buyer or its Representatives shall have failed to take all reasonable steps to
mitigate the Losses caused by a misrepresentation or breach of warranty; and/or

(iv)
if and to the extent Buyer has received recovery for such damage or loss under
any title whatsoever from any Third Party (including from an insurer);and/or

(v)
if and to the extent the Losses are the result of a change in law or change of
judicial or administrative practice (including with respect to Tax) decreed
after the Closing Date; and/or

(vi)
if it would lead to any double dipping which would allow the Indemnified Parties
to be compensated for the same Loss twice.

Section 8.09    Defense. The Indemnified Party intending to claim
indemnification under this ARTICLE VIII shall promptly notify the Indemnifying
Party of any Action or Loss in respect of which the Indemnified Party intends to
claim such indemnification, and the Indemnifying Party shall be entitled to
assume and control the defense thereof (with counsel selected by the
Indemnifying Party) whether or not such Action is rightfully brought; provided,
however, that an Indemnified Party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the Indemnified Party, unless
Indemnifying Party does not assume the defense, in which case the reasonable
fees and expenses of counsel retained by the Indemnified Party shall be paid by
the Indemnifying Party. The Indemnified Party, and its employees and agents,
shall cooperate fully with the Indemnifying Party and its legal representatives
in the investigation and defense of any Action or Loss. The Indemnifying Party
shall not be liable for the indemnification of any Action or Loss settled (or
resolved by consent to the entry of judgment) without the written consent of the
Indemnifying Party. Also, if the Indemnifying Party shall control the defense of
any such Action, the Indemnifying Party shall have the right to settle such
Action; provided, that the Indemnifying Party shall obtain the prior written
consent (which shall not be unreasonably withheld or delayed) of the Indemnified
Party before entering into any settlement of (or resolving by consent to the
entry of judgment upon) such Action unless (A) there is no finding or admission
of any violation of law or any violation of the rights of any Person by an
Indemnified Party, no requirement that the Indemnified Party admit fault or
culpability, and no adverse effect on any other claims that may be made by or
against the Indemnified Party and (B) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party or its insurer and such
settlement does not require the Indemnified Party to take (or refrain from
taking) any action.
Section 8.10    Dispute Resolution. Any and all disputes or controversies
arising out of or relating to this ARTICLE VIII (including all such disputes or
controversies between a Party and any Indemnified Party) shall be exclusively
and finally resolved by binding arbitration of the matter under Section 12.02
unless the value of the Loss that is at issue is the subject of a pending Action
with a Third Party, in which event arbitration shall not be commenced until such
amount is ascertained or the Parties agree to arbitration.
Section 8.11    Exclusive Remedies. Except in the case of fraud or willful
misrepresentation under Section 4.01 to Section 4.15 or willful breach of the
representations and warranties of Seller in Section 4.01 to Section 4.15 or of
Buyer in Sections 5.01 and 5.04, the remedies contained in this Agreement shall
be exhaustive and not in addition to any other remedies provided for by
applicable Law and all other remedies shall not, to the extent permitted by
applicable Law, apply and are hereby expressly waived. Except in the case of
fraud or willful misrepresentation under Section 4.01 to Section 4.15 or willful
breach of the representations and warranties of Seller in Section 4.01 to
Section 4.15, any right of rescission or revocation of this Agreement is
expressly excluded; in case of fraud or willful misrepresentation under Section
4.01 to Section 4.15 or willful breach of the representations and warranties of
Seller in Section 4.01 to Section 4.15, any right of rescission or revocation
shall however lapse [***] ([***]) months after the Closing Date.
ARTICLE IX    
POST-CLOSING COVENANTS
Section 9.01    Commercial License Agreements. Subject to Section 9.02, Seller
shall exercise fully all of its rights, and comply fully with all of its
obligations, under the Commercial License Agreements and shall not, without
Buyer’s prior written consent (not to be unreasonably withheld or delayed),
permit any amendment or take any other action (or omit to take any action) with
respect thereto which could reasonably be expected to materially impair the
Assigned Rights. Without Buyer’s prior written consent, Seller shall not sell,
transfer, assign or otherwise dispose of, or grant any Lien on, the Commercial
License Agreements or any Patents or its rights under this Agreement, other than
a transfer, assignment or disposal to a Person who/which first (by an
enforceable written agreement of which Buyer is an express third-party
beneficiary, a copy of which is to be delivered by Seller to Buyer) expressly
assumes Seller’s obligations to Buyer hereunder with respect to the Commercial
License Agreements.
Section 9.02    Restrictions Regarding Assigned Rights. Seller shall not,
without the written consent of Buyer (such written consent not to be
unreasonably withheld or delayed):
(c)    incur or assume any liabilities which would impair the Assigned Rights or
impose any liability on Buyer;
(d)    accept the payment of any monies in respect of any Assigned Rights
(except as contemplated by and subject to Section 9.09);
(e)    mortgage or pledge or subject any Assigned Rights to a Lien;
(f)    enter into any contract or instrument which negatively affects any
Assigned Rights;
(g)    terminate any Commercial License Agreements;
(h)    grant any waiver under, or modify or amend any Commercial License
Agreements, in any manner which could or would negatively affect any Assigned
Rights;
(i)    agree to take any of the foregoing actions; or
(j)    purport to take any of the foregoing actions, or otherwise intentionally
seek to impair any of the Assigned Rights.
Section 9.03    Patent Maintenance.
(h)    Seller shall, to the fullest extent permitted by law, at all times after
the Closing, at Seller’s expense, maintain, perfect, preserve, renew and defend
against reexaminations, oppositions and interferences (collectively, the
“Maintenance”) all Patents which as of the Signature Date were issued. With
respect to patent applications included in the Patents, Seller shall in good
faith exercise reasonable judgment in the continued prosecution and Maintenance
of each patent application included in the Patents and of any continuation or
divisional patent application thereof.
(i)    If Seller elects to abandon any patent application included in the
Patents, or of any continuation or divisional patent application thereof, Seller
shall notify Buyer not less than [***] days before such action.
(j)    If Seller has not, by the [***] day before the deadline date for taking a
prosecution or Maintenance action on a Patent, taken such relevant prosecution
or Maintenance action, then Seller shall immediately so notify Buyer with full
details and within [***] days after such notice Buyer shall have the right (but
not the obligation) to give written notice to Seller that Buyer is taking over
such prosecution or Maintenance action for such Patent and thereupon and
thereafter Buyer shall have the sole right (but not the obligation) to take such
prosecution or Maintenance action for such Patent. Seller shall, at Seller’s
expense, provide all reasonable cooperation and assistance to Buyer in
connection with Buyer taking such prosecution or Maintenance action for such
Patent. Seller shall reimburse Buyer, within [***] days of the date of Buyer’s
invoice setting forth such costs and expenses, for [***]% of the costs and
expenses of such prosecution or Maintenance action.
Section 9.04    Patent Enforcement Against Commercial License Agreement
Counterparties. [***].
Section 9.05    Payments Enforcement Against Commercial License Agreement
Counterparties. [***].
Section 9.06    Seller Participation in Actions. [***].
Section 9.07    Audits. Seller shall, upon request by Buyer and at the Buyer’s
costs and expenses, exercise the right, to the extent available to Seller under
a respective Commercial License Agreement and to the extent reporting the
contents and results to the Buyer is permitted by the relevant Commercial
License Agreement (taking into account the waiver as contemplated under
Section 4.14), to enforce the recordkeeping and reporting provisions of the
Commercial License Agreement as to Net Sales, royalties and/or milestone events
and audit and/or inspect the Commercial License Agreement counterparty’s books
and records to verify such counterparty’s compliance or noncompliance with the
counterparty’s royalty and milestone payment obligations within the Assigned
Rights, perform such audit and/or inspection in good faith and with appropriate
diligence, and report to Buyer the contents of such reports and the results of
such audit and/or inspection.
Section 9.08    No Backfilling. Seller covenants never to (a) directly or
indirectly (including by licensing to a Third Party with a right to sublicense
to such counterparty or such counterparty’s Affiliate, successor or assign)
re-license the Patents to any Commercial License Agreement counterparty (or its
Affiliate, successor or assign) for any use that as of the Signature Date was
covered by a Commercial License Agreement with such counterparty, nor (b)
directly or indirectly covenant not to sue under the Patents any Commercial
License Agreement counterparty (or its Affiliate, successor or assign) for any
use that as of the Signature Date was covered by a Commercial License Agreement
with such counterparty. Seller acknowledges that such covenants are necessary to
prevent important harm to Buyer’s financial interest, inasmuch as a Commercial
License Agreement counterparty might terminate the Commercial License Agreement
for convenience, or a Commercial License Agreement counterparty might procure a
termination of the Commercial License Agreement for breach. (And it is further
acknowledged that Buyer’s financial interest and expectations would be further
harmed if Seller or Seller’s Affiliates or Representatives had any involvement
in such termination; but that such involvement would be difficult to prove and
that it would be unfair to require Buyer to prove involvement by Seller or
Seller’s Affiliates or Representatives.) If the counterparty was free of the
Commercial License Agreement and the Assigned Rights no longer applied, and
Seller had previously re-enabled or thereafter re-enabled the counterparty
commercially without Buyer having the benefit of the Assigned Rights in
connection with such activity, it would (whether or not Seller benefited from
such re-enablement) materially harm Buyer. Accordingly, Seller agrees that in
the event of a breach by Seller of its covenant in the first sentence of this
Section, any such re-enablement shall be void, and Section 9.04 of this
Agreement shall apply, and in addition Seller shall be liable to Buyer in an
amount equal [***].
Section 9.09    Direction of Payments. If any Commercial License Agreement
counterparty (or any Person acting on its behalf) delivers to Seller any amount
in respect of any Commercial License Agreement royalty or milestone payment to
which Buyer is entitled pursuant to the Assigned Rights, Seller shall receive
such amount in trust for Buyer and shall immediately transmit [***]% of such
amount to Seller, and shall instruct in writing such Commercial License
Agreement counterparty (and any such Person acting on its behalf) to in the
future pay directly to Buyer all Commercial License Agreement royalty and
milestone payments to which Buyer is entitled pursuant to the Assigned Rights.
In addition, if any Commercial License Agreement counterparty (or any Person
acting on its behalf) corresponds or communicates with Buyer regarding the size
or timing of any Commercial License Agreement royalty or milestone payment to
which Buyer is entitled pursuant to the Assigned Rights or the Commercial
License Agreement counterparty’s obligation (or lack of obligation) in
connection therewith, Buyer shall make no response which is prejudicial to
Seller’s interest and shall immediately and fully inform Seller in writing of
such correspondence or communication, and shall request such Commercial License
Agreement counterparty (and any such Person acting on its behalf) to in the
future correspond or communicate directly with Buyer as to such matters. If
Buyer receives any check or other negotiable instrument in respect of any
Commercial License Agreement royalty or milestone payment to which Buyer is
entitled pursuant to the Assigned Rights, which is made in favor of Seller,
Buyer shall be entitled to, in the name of and on behalf of Seller, endorse such
check or other negotiable instrument to Buyer.
Section 9.10    Confidentiality of Counterparty Information. Buyer agrees to be
bound by the confidentiality undertakings binding Seller under each Commercial
License Agreement for which the counterparty has delivered a consent as
contemplated by Section 4.14, as if Buyer was a party thereto, and to treat the
counterparty’s confidential information disclosed by such counterparty or by
Seller to Buyer in like manner as Seller would have to under the Commercial
License Agreement, but subject to the express disclosure permissions set forth
in the consent delivered by the relevant counterparty.
ARTICLE X    

TERMINATION
Section 10.01    Termination of Agreement. Buyer or Seller may terminate this
Agreement before the Closing, as provided below:
(k)    Buyer and Seller may terminate this Agreement by mutual written consent;
(l)    Buyer or Seller may terminate this Agreement if the Closing shall not
have occurred by [***] (the “Termination Date”); provided that the right to
terminate this Agreement under this Section 10.01(b) shall not be available to
any Party whose breach of or failure to fulfill any obligation under this
Agreement has been a principal cause of or resulted in the failure of the
Closing to occur on or before such date;
(m)    Buyer may terminate this Agreement by giving written notice to Seller in
the event Seller is in breach of any representation, warranty or covenant
contained in this Agreement, and such breach, individually or in combination
with any other such breach, (i) would cause the conditions set forth in
clauses (a) or (b) of Section 7.03 not to be satisfied and (ii) is not cured
upon the earlier of (x) [***];
(n)    Seller may terminate this Agreement by giving written notice to Buyer in
the event Buyer is in breach of any representation, warranty or covenant
contained in this Agreement, and such breach, individually or in combination
with any other such breach, (i) would cause the conditions set forth in
clause (a) of Section 7.04 not to be satisfied and (ii) is not cured upon the
earlier of (x) [***].
Section 10.02    Effect of Termination. Any termination of this Agreement
pursuant to Section 10.01 above shall be [***]. If any Party terminates this
Agreement pursuant to Section 10.01, all obligations of the Parties hereunder
shall terminate without any liability of any Party to any other Party (except
for any liability of any Party for willful breaches of this Agreement).
Notwithstanding the foregoing, the provisions of ARTICLE XI and ARTICLE XII
shall survive the termination of this Agreement.
ARTICLE XI    

MISCELLANEOUS
Section 11.01    Entire Agreement. This Agreement and the other Transaction
Agreements (including the exhibits hereto and thereto and the documents referred
to therein) and that certain confidentiality agreement between the Parties dated
[***] (the “Confidentiality Agreement”) constitute the entire agreement between
the Parties with respect to the subject matter hereof and thereof and supersede
any prior or contemporaneous understandings, agreements, or representations by
or between the Parties, written or oral, to the extent they related in any way
to the subject matter hereof and thereof, except that the Confidentiality
Agreement is not superseded and continues in full force and effect. The
Confidentiality Agreement is hereby modified to enable Confidential Information
received thereunder to be used for the effectuation of the purposes of this
Agreement as well as for assessing, evaluating and structuring a possible
transaction. The Parties acknowledge and agree that no promises or
representations were made to them concerning the subject matter of this
Agreement (or of the other Transaction Agreements) which do not appear written
herein or therein.
Section 11.02    Amendment. This Agreement, including this Section 11.02, may be
amended or waived by mutual execution of an instrument in writing expressly
stating such amendment or waiver, but not in any other way.
Section 11.03    Waivers. Neither the failure to exercise nor any delay by any
Party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable Law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
Section 11.04    Further Assurances. The Parties hereby covenant and agree to,
without the necessity of any further consideration, execute, acknowledge and
deliver any and all such other documents and take any such other action as may
be reasonably necessary or appropriate to effectuate or more perfectly evidence
the intent of this Agreement.
Section 11.05    Notices. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) upon
delivery, if delivered by hand, (b) two Business Days after deposit with a
recognized international overnight courier, freight prepaid or (c) upon sending
by email (or, if the email is sent other than before the close of business on a
Business Day, then on the next Business Day), and shall be addressed to the
intended recipient as set forth below.
If to Buyer:
Addressed to:
Ligand Pharmaceuticals Incorporated

11119 North Torrey Pines Road, Suite 200
La Jolla, CA 92037
Attn: General Counsel
Email: [***]
If to Seller:
Addressed to:    Selexis SA
18 chemin des Aulx
1228 Plan-les-Ouates
Geneva, Switzerland
Attn: CEO
Email: [***]
A Party may change the address to which notices and other communications
required or permitted hereunder are to be delivered by giving the other Party 10
days’ advance written notice to the other Party pursuant to the provisions
above.
In the event a Commercial License Agreement counterparty delivers to Seller any
notice or other communication which pertains to the Assigned Rights, Seller
shall forthwith deliver such notice or other communication to Buyer by a means
set forth in this Section 11.05.
Section 11.06    Relationship of Parties. Each of the Parties is an independent
contractor and nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency or joint venture relationship between the
Parties. Except as is expressly set forth herein, neither Party shall have the
right to, and each Party agrees not to purport to, incur any debts or make any
commitments or contracts for the other.
Section 11.07    Public Announcements. Neither Party shall use the name,
trademark, trade name or logo of the other Party, its Affiliates or their
Representatives in any publicity, promotion, news release or public disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, such permission not to be unreasonably
withheld, except as may be required by Law or with the written approval of the
other Party, such approval not to be unreasonably withheld.
Section 11.08    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and assigns. No assignment shall have the effect of relieving any
Party to this Agreement of any of its obligations hereunder. The name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and assigns to the extent necessary to carry out the intent of this Agreement.
Section 11.09    Expenses and Fees. Whether or not the Closing occurs, all fees
and expenses incurred in connection with this transactions contemplated by this
Agreement, including all Third Party Expenses, shall be the obligation of the
respective Party incurring such fees and expenses.
Section 11.10    Counterparts/Electronic Delivery. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument. A
facsimile or .pdf signature shall be deemed an original.
Section 11.11    English Language Version. The version of this Agreement written
in the English language shall control over any version written in any other
language.
Section 11.12    Severability. This Agreement is severable. If any provision of
this Agreement is determined by a final and binding court or arbitration
judgment to be invalid, illegal or unenforceable to any extent, such provision
shall not be not affected or impaired up to the limits of such invalidity,
illegality or unenforceability; the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired in any
way; and the Parties agree to negotiate in good faith to replace such invalid,
illegal and unenforceable provision (or portion of provision) with a valid,
legal and enforceable provision that achieves, to the greatest lawful extent
under this Agreement, the economic, business and other purposes of such invalid,
illegal or unenforceable provision (or portion of provision).
Section 11.13    Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
ARTICLE XII    

GOVERNING LAW AND ARBITRATION
Section 12.01    Governing Law. This Agreement and the transactions contemplated
hereby shall be governed, interpreted and construed by, under and pursuant to
the laws of [***], without regard to conflict of laws principles thereof.
Section 12.02    Arbitration.
(a)    Any and all disputes, controversies or claims arising out of or relating
to this Agreement (including the validity, invalidity, breach or termination
hereof) shall be exclusively and finally resolved by binding arbitration. Such
arbitration shall be held in New York, New York, under the rules of
international arbitration of the International Chamber of Commerce then in
effect. The arbitration shall be conducted by a sole arbitrator, reasonably
knowledgeable about the pharmaceutical industry. The arbitrator shall determine
how, when and by whom all expenses relating to the arbitration shall be paid,
including the respective attorneys’ fees and other expenses of each Party, the
fees of the arbitrator and the administrative fee of the International Chamber
of Commerce. Judgment upon any award rendered by the arbitrator may be entered
in any court having jurisdiction.
(b)    All arbitration proceedings hereunder shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required by applicable Laws, no Party shall
make (or instruct the arbitrator to make) any public announcement with respect
to the proceedings or decision of the arbitrator without prior written consent
of the other Party.
(c)    Each Party shall, in addition to all other remedies accorded by law (or
in equity) and permitted by this Agreement, be entitled to equitable relief
(including but not limited to interim injunctive relief) in any court having
jurisdiction to protect its interests. But, neither Party shall commence any
court proceeding or Action against the other to resolve any dispute, except
(i) to enforce an arbitral award rendered pursuant to this Section 12.02, or
(ii) for such interim injunctive relief.
(d)    The language of the arbitration shall be English.
 
IN WITNESS WHEREOF, the Parties have executed this Royalty Stream and Milestone
Payments Purchase Agreement on and as of the date first above written.
SELEXIS SA
By:    
Name:    
Title:    
LIGAND PHARMACEUTICALS INCORPORATED
By:    
Name:    
Title:    
Exhibits:
A-Commercial License Agreements
B-Patents
C-Assignment and Bill of Sale
D-Patent Security Agreement


EXHIBIT A
Commercial License Agreements




[***]








EXHIBIT B
Patents
App/Pub/Pat No.
Title
Assignee
Filing Date
Issue Date
Expiration Date
Status
Exemplary Claims
Family 1
[***]
[***]


[***]
[***]
[***]


[***]
[***]


[***]
[***]
[***]


[***]
[***]
[***]
[***]


[***]
[***]
 
[***]
 
[***]
[***]
[***]
Family 2
[***] 
[***]


[***]
[***]
[***]
[***]


[***]
[***]
[***]


[***]
[***]
[***]
[***]


[***]
 
 
[***]
 
 
[***]
 
[***]


[***] 
[***]
 
[***]


[***] 
 
[***]
[***]
 
[***]
 
 
[***]


[***]
 
 
[***] 




 
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
 
 
[***]
[***]
[***]
 
 
[***]
 
 
[***]
[***]
[***]
 
 
[***]
 
 
[***]
[***]
[***]
 
 
[***]
 
 
[***]
[***]



[***]

EXHIBIT C
Assignment and Bill of Sale




ASSIGNMENT AND BILL OF SALE
THIS ASSIGNMENT AND BILL OF SALE is made this 29th day of April, 2013 (the
“Effective Date”) by Selexis SA, a Swiss corporation with offices at 18 chemin
des Aulx, 1228 Plan-les-Ouates, Geneva, Switzerland (“Selexis”), in favor of
Ligand Pharmaceuticals Incorporated, a Delaware corporation with offices at
11119 North Torrey Pines Road, Suite 200, La Jolla, California 92037, USA
(“Ligand”).
RECITALS
WHEREAS, Selexis and Ligand entered into a Royalty Stream and Milestone Payments
Purchase Agreement dated April 29, 2013 (the “RSMPPA”); and
WHEREAS, as contemplated by the RSMPPA, Selexis desires to assign to Ligand the
Assigned Rights (as defined in the RSMPPA); and
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Selexis hereby, with effect from the Effective
Date, assigns to Ligand the Assigned Rights and all of Selexis’ rights, title
and interest in and under the Assigned Rights, for Ligand and any successors or
assigns of Ligand to have and to hold forever.
Entire Agreement. This Assignment and Bill of Sale, together with the RSMPPA,
constitutes the entire agreement of Selexis and Ligand with respect to its
subject matter and merges and supersedes all prior or contemporaneous
agreements, commitments, discussions and writings with respect hereto.
Governing law. This Assignment and Bill of Sale and the transactions
contemplated hereby shall be governed, interpreted and construed by, under and
pursuant to the laws of [***], without regard to conflict of laws principles
thereof.
Arbitration. Any and all disputes, controversies or claims arising out of or
relating to this Assignment and Bill of Sale (including the validity,
invalidity, breach or termination hereof) shall be exclusively and finally
resolved by binding arbitration in accordance with all of the provisions of
Section 12.02 of the RSMPPA.
IN WITNESS WHEREOF, Selexis has executed this Assignment and Bill of Sale as of
the Effective Date.




SELEXIS SA




By:     _____________________________________


Name:    _____________________________________
Title:    _____________________________________




Acknowledged and agreed


LIGAND PHARMACEUTICALS INCORPORATED




By:     _____________________________________


Name:    _____________________________________
Title:    _____________________________________






EXHIBIT D
Patent Security Agreement




PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
29th day of April, 2013, between Selexis SA, a Swiss corporation with offices at
18 chemin des Aulx, 1228 Plan-les-Ouates, Geneva, Switzerland (“Grantor”), and
Ligand Pharmaceuticals Incorporated, a Delaware corporation with offices at
11119 North Torrey Pines Road, Suite 200, La Jolla, California 92037, USA
(“Secured Party”).
W I T N E S S E T H:
WHEREAS, Secured Party has agreed to provide valuable consideration to Grantor
pursuant to a certain Royalty Stream and Milestone Payments Purchase Agreement
dated April 29, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) between Grantor and Secured Party but only
upon the condition, among others, that the Grantor grants a certain security
interest in certain collateral to Secured Party; and
WHEREAS, pursuant to the Agreement, Grantor is required to execute and deliver
to Secured Party this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:
Defined Term. The defined term “Patents” shall mean the patents and patent
applications set forth on Schedule I hereto, and all reissues, divisionals,
reexaminations, renewals, extensions, provisionals, supplementary protection
certificates, continuations and continuations-in-part thereof, and equivalent or
similar registered rights anywhere in the world.
Grant of security interest in patents. Grantor hereby grants to Secured Party a
continuing (as of the date first written above) first security interest in the
Patents.
Security for obligations. [***].
Agreement. Each of Grantor and Secured Party hereby acknowledges and affirms
that all the terms and provisions of the Agreement are incorporated by reference
herein as if fully set forth herein. In case of conflict between the terms of
the Agreement and the terms of this Patent Security Agreement, the terms of the
Agreement shall prevail.
Counterparts. This Patent Security Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument. In
proving this Patent Security Agreement in any proceedings, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or by other electronic means of transmission
shall be deemed an original executed counterpart hereof.
Governing Law. This Patent Security Agreement and the transactions contemplated
hereby shall be governed, interpreted and construed by, under and pursuant to
the laws of [***], without regard to conflict of laws principles thereof.
Arbitration. Any and all disputes, controversies or claims arising out of or
relating to this Patent Security Agreement (including the validity, invalidity,
breach or termination hereof) shall be exclusively and finally resolved by
binding arbitration in accordance with all of the provisions of Section 12.02 of
the Agreement.
In witness thereof, Grantor and Secured Party have caused this Patent Security
Agreement to be executed and delivered by their respective authorized officers
as of the date first set forth above.
 
SELEXIS SA
 
 
 
By:               
 
Name:               
 
Title:               
 
 
 
 
 
 
 
LIGAND PHARMACEUTICALS INCORPORATED
 
 
 
 
 
By:               
 
Name:               
 
Title:             







Schedule I – Patents [[***]]

1